Title: From George Washington to Lord Dunmore, 11 March 1787
From: Washington, George
To: Dunmore, John Murray, fourth earl of

 

Sir,
Mount Vernon in Virginia March 11th 1787.

With your Excellency’s permission—though I have not the honor of being known to you—I will take the liberty introducing the bearer Mr Fendall, his Lady & Miss Lee, to your civilities.
They are much esteemed and deservedly respected in this Country. Ill health of Mrs Fendall, has induced her Physicians to recommend the Air of the Sea to her; and the Bahama Islands seem to be the object of their Voyage.
I am persuaded these worthy people will do Justice to my recommendation. That a philanthropic attention to them will be as pleasing to your Excellency as to them—and that the interest I take in their welfare is the best apology I can offer for this freedom—I have the honr to be—Sir Yr Most Obedt Hble Ser.

Go: Washington

